Berdon, J.,
dissenting. I believe that we do have jurisdiction to entertain this appeal under the first prong of State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566 (1983)—that is, “where the order or action terminates a separate and distinct proceeding.” The grant or denial of a stay based upon an arbitration clause is a matter wholly separate from the merits of the party’s cause. See Association of Owners v. Swinerton & Walberg Co., 705 P.2d 28, 34 (Hawaii 1985). To allow an appeal from an order compelling arbitration under General Statutes § 52-410; Dewart v. Northwestern Gas Transmission Co., 139 Conn. 512, 514, 95 A.2d 381 (1953); but not from an order that either grants or denies a stay under General Statutes § 52-409 is, at the very least, difficult to reconcile. See W. Moller & W. Horton, Connecticut Practice-Practice Book Annotated, Connecticut Supreme and Appellate Court Rules and Forms (1992) § 4000. Section 52-409 “looks like a mirror image” of § 52-410. C. Tait, Connecticut Appellate Practice and Procedure (1989) § 2.25.
*777Finally, there are practical reasons why orders under § 52-409 should be appealable. To compel parties to incur costly litigation expenses, either as a result of litigation before an arbitration panel or a court when that is not the required forum, would not make economic sense. If there is a dispute as to whether a matter is arbitrable, then that should be decided by a final and binding judgment.
Accordingly, I would hold that the Appellate Court should not have dismissed the plaintiffs appeal. I respectfully dissent.